Case: 17-60002      Document: 00514309523         Page: 1    Date Filed: 01/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-60002
                                                                                  Fifth Circuit


                                  Summary Calendar
                                                                                FILED
                                                                         January 16, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

DOUGLAS CHAUNCEY WILLIAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 2:16-CR-10-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Douglas Chauncey Williams pleaded guilty to possession of 50 grams or
more of methamphetamine with intent to distribute and was sentenced to 210
months of imprisonment. Pursuant to his plea agreement, Williams waived
his right to appeal or collaterally attack his conviction and sentence on any
ground, reserving only the right to raise an ineffective assistance of counsel
claim. Williams now argues that his attorney rendered ineffective assistance


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 17-60002   Document: 00514309523     Page: 2   Date Filed: 01/16/2018


                                  No. 17-60002

by failing to introduce his medical records and failing to object to the criminal
history portion of the presentence report.
        We generally decline to review ineffective assistance claims on direct
appeal. United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014). We have
resolved such claims “only in rare cases where the record allowed us to
evaluate fairly the merits of the claim.” United States v. Higdon, 832 F.2d 312,
314 (5th Cir. 1987). In most instances, a claim qualifies as a “rare case”
warranting review only when it was raised and developed in a post-trial motion
to the district court. United States v. Stevens, 487 F.3d 232, 245 (5th Cir. 2007).
        Although Williams alleged ineffective assistance of counsel in his notice
of appeal, he did so only generally, and his claims were never developed in the
district court. Moreover, Williams does not describe in his appellate brief what
evidence counsel failed to introduce or explain what objections counsel should
have raised. Because this is not one of the rare cases in which the record
provides sufficient detail to allow us to determine the merits of Williams’s
claims, we decline to consider them on direct appeal without prejudice to
Williams’s right to raise his claims on collateral review. See Isgar, 739 F.3d at
841.
        The judgment of the district court is AFFIRMED.




                                        2